Per Curiam :
The failure of appellants through mistake or inadvertence to submit proposed findings in time would not entitle them as a matter of right (even though the trial judge had the power), to set aside the judgment; and as the judge correctly held that all the questions sought to be raised could be presented upon exceptions to the decision on appeal from the judgment, no injury was done to appellants by a denial of their motion.
With respect to the second part of the motion, to have the words ■“ on the merits ” stricken out, it is sufficient to add that these words do not occur in the judgment, and their appearance as one of the recitals does not raise the same question as would have been presented had there been a judgment dismissing the complaint on the merits.
*570"We think, therefore, that the order appealed from should be in all respects affirmed, with ten dollars costs and disbursements.
Present — Yan Brunt, P. J., and O’Brien, J.
Order affirmed, with ten dollars costs and disbursements.